2022 IL App (3d) 180670

                            Opinion filed June 9, 2022
____________________________________________________________________________

                                      IN THE

                         APPELLATE COURT OF ILLINOIS

                                 THIRD DISTRICT

                                       2022

LAURA E. FULLER, as Administratrix          ) Appeal from the Circuit Court
of the Estate of Joshua W. Fuller,          ) of the 10th Judicial Circuit,
Deceased,                                   ) Peoria County, Illinois.
                                            )
         Plaintiff-Appellant,               )
                                            )
         v.                                 )
                                            )
BENNY’S CORNER BAR & GRILL, INC., an )
Illinois Corporation; WOPPERS, INC., an     ) Appeal No. 3-18-0670
Illinois Corporation; JJDM, INC., d/b/a     ) Circuit No. 16-L-72
Elmwood Tap, an Illinois Corporation; and   )
JOSEPH RYNEARSON f/d/b/a Trojan’s           )
Corner,                                     )
                                            )
         Defendants                         )
                                            )
(Benny’s Corner Bar & Grill, Inc., Woppers, )
Inc., and Joseph Rynearson f/d/b/a Trojan’s )
Corner,                                     ) Honorable
                                            ) Michael P. McCuskey
         Defendants-Appellees).             ) Judge, presiding.
____________________________________________________________________________

      JUSTICE DAUGHERITY delivered the judgment of the court, with opinion.
      Justices Schmidt and Lytton concurred in the judgment and opinion.
____________________________________________________________________________

                                     OPINION
¶1          Plaintiff, Laure E. Fuller (plaintiff), as the administratrix of the estate of Joshua W. Fuller

     (Fuller), filed a dramshop action pursuant to section 6-21 of the Liquor Control Act of 1934

     (Dramshop Act) (235 ILCS 5/6-21 (West 2014)) against four dramshop establishments,

     including defendants, Benny’s Corner Bar & Grill, Inc. (Benny’s Corner Bar), Woppers, Inc.

     (Woppers), and Joseph Rynearson f/b/d/a Trojan’s Corner (Trojan’s Corner) for injuries that

     resulted in Fuller’s death and for medical and funeral expenses incurred by Fuller’s estate.

     Plaintiff subsequently filed a motion to amend the complaint to add her own claim for loss of

     society, individually as Fuller’s mother, and to add claims for loss of society on behalf of

     Fuller’s father, brother, and two sisters. The trial court denied plaintiff’s motion to amend.

     Defendants, thereafter, filed a motion for summary judgment, which the trial court granted.

     Plaintiff appealed, arguing the trial court erred in denying her motion for leave to amend the

     complaint and erred in granting defendants’ motion for summary judgment. We affirm in part

     and reverse in part the trial court’s grant of summary judgment, affirm its denial of plaintiff’s

     motion to amend, and remand for further proceedings.

¶2                                           I. BACKGROUND

¶3          On April 15, 2016, plaintiff (administratrix of Fuller’s estate) filed a complaint against

     four bars alleging a cause of action under the Dramshop Act (id.). Specifically, plaintiff alleged

     prior to 1 a.m. on April 16, 2015, Dillon Nolan had purchased and ingested alcoholic beverages

     from defendants, which caused Nolan to become intoxicated; at approximately 1 a.m. on April

     16, 2015, Nolan was operating his pickup truck and lost control of his vehicle; and as a direct

     and proximate cause of Nolan’s intoxication, Nolan’s vehicle veered off the road, the vehicle

     rolled over, Fuller was ejected from the vehicle, and Fuller suffered serious and fatal injuries that

     caused Fuller’s death and caused Fuller’s estate to incur medical and funeral expenses. Plaintiff


                                                       2
     requested a judgment against each defendant in excess of $50,000, costs of the suit, and any

     other relief the court found fair and just.

¶4                              A. Motion for Leave to Amend the Complaint

¶5           On November 3, 2017, plaintiff filed a motion for leave to amend the complaint to add

     herself, individually, and Fuller’s father, brother, and two sisters as plaintiffs for dramshop

     claims for loss of society against defendants. Although the one-year limitation for filing a loss of

     society claim under the Dramshop Act had passed, plaintiff argued the loss of society related

     back to the filing date of the original complaint pursuant section 2-616(b) of the Code of Civil

     Procedure (Code) (735 ILCS 5/2-616(b) (West 2016)) because the claims grew out of the same

     transaction or occurrence and did not prejudice defendants. Plaintiff argued that defendants were

     aware that Fuller’s family members were “party to the cause of action through the fact that they

     were members of the Estate” and, because they were members of Fuller’s Estate, defendants

     knew there had been a loss of society.

¶6           In response, defendants noted that the language of the Dramshop Act provides, “any

     person claiming to be injured in means of support or society and not included in any action

     brought hereunder may join by motion made within the times herein provided for bringing such

     action,” with additional language providing that each dramshop action “shall be barred unless

     commenced within one year next after the cause of action accrued” (235 ILCS 5/6-21 (West

     2014)). Defendants contended that Dramshop Act’s one-year limitation period was a “special

     and jurisdictional” statute of limitations, which precluded the proposed additional claims that

     were brought beyond the statute’s one-year limitation period. In support of their contention,

     defendants cited to the Illinois Supreme Court’s decision in Demchuk v. Duplancich, 92 Ill. 2d 1,

     9 (1982), wherein our supreme court held the one-year limitation in the Dramshop Act was “a


                                                       3
     condition precedent to the right of recovery which must be observed by all plaintiffs in order to

     bring themselves within the [Dramshop] Act.”

¶7           In reply, plaintiff argued there was no exception to the relation-back doctrine for claims

     brought pursuant to the Dramshop Act. In support of this contention, plaintiff noted that in

     Litwiller v. Skar Enterprise Inc., 2011 IL App (4th) 100870, ¶ 27, the Fourth District Appellate

     Court held that the trial court in that case had erred in finding the one-year limitation in the

     Dramshop Act was a condition precedent to jurisdiction or a special jurisdictional statute of

     limitations.

¶8           On May 4, 2018, at the hearing on plaintiff’s motion for leave to amend the complaint,

     the trial court found that under the language of the Dramshop Act, a claim for the recovery for

     loss of society had to be pled within the one-year period. The trial court entered a written order

     denying plaintiff’s motion for leave to file an amended complaint, indicating that it found the

     one-year statute of limitations set forth in the Dramshop Act had lapsed and the date of filing for

     the amended complaint “did not relate back.”

¶9           Plaintiff subsequently filed a motion to reconsider, arguing the trial court had erroneously

     relied on the Illinois Supreme Court’s decision in Demchuk to conclude that the one-year

     limitation period in the Dramshop Act was “a special and jurisdictional statute of limitation” that

     barred the application of the relation-back doctrine. Plaintiff argued in refuting our supreme

     court’s reasoning in Demchuk, the Fourth District Appellate Court in Litwiller had relied on our

     supreme court’s decision in Belleville Toyota v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325,

     338 (2002), to conclude special and jurisdictional statutes of limitations are no longer relevant

     outside the context of administrative hearings. See Litwiller, 2011 IL App (4th) 100870, ¶ 17

     (citing Belleville Toyota, 199 Ill. 2d at 338). Plaintiff, therefore, requested that the trial court find


                                                         4
       that the filing date of the proposed amended complaint related-back to the date of filing of the

       original complaint pursuant to section 2-616(b) of the Code and grant her motion to reconsider

       the order of May 4, 2018, in which the trial court had denied her motion for leave to file an

       amended complaint.

¶ 10          In response, defendants reiterated the language of the Dramshop Act and argued that our

       supreme court’s decision in Demchuk “merely reflect[ed] the explicit and clear text of the Illinois

       Dramshop Act.” Defendants further contended plaintiff’s cited authorities, including the Fourth

       District’s decision in Litwiller, did not support plaintiff’s contention that newly added plaintiffs

       could circumvent the one-year statute of limitations of the Dramshop Act. Defendant noted that,

       in Litwiller, the relation-back doctrine was applied to the dramshop claim to allow an

       amendment to correct the identity of the named defendant who had notice of the action (not to

       add new plaintiffs with new claims). Defendants contended, among other things, that the

       proposed loss of society claims in this case were new causes of action by new parties that were

       barred by the one-year limitation period set forth in the Dramshop Act. Defendant argued that,

       for those reasons, plaintiff’s motion to reconsider should be denied.

¶ 11          In reply, plaintiff reiterated her argument that there was no exception to the relation-back

       doctrine for claims brought pursuant to the Dramshop Act. Plaintiff noted that the language of

       the relation-back statute in section 2-616(b) of the Code provided:

                      “The cause of action *** set up in any amended pleading shall not be barred by

                      lapse of time under any statute or contract prescribing or limiting the time within

                      which an action may be brought or right asserted, if the time prescribed or limited

                      had not expired when the original pleading was filed, and if it shall appear from

                      the original and amended pleadings that the cause of action asserted *** grew out


                                                         5
                      of the same transaction or occurrence set up in the original pleading ***.” 735

                      ILCS 5/2-616(b) (West 2016).

       Plaintiff contended that it was clear from the language of section 2-616(b) of the Code that the

       legislature intended for the relation-back doctrine to apply to all statutes, including the Dramshop

       Act. Additionally, plaintiff contended that the Fuller family was already a party to the current

       lawsuit “because they are members of Joshua Fuller’s estate” and that being a member of

       Fuller’s estate was enough to put defendants on notice of their existence as potential plaintiffs.

       Alternatively, plaintiff argued that Laura E. Fuller (Fuller’s mother and the administratrix of

       Fuller’s estate) was a “named party” in this case and should be allowed to bring a claim on

       behalf of herself and the entire Fuller family for loss of society.

¶ 12          At the hearing on plaintiff’s motion to reconsider, plaintiff argued that the relation-back

       doctrine should be applied to allow plaintiff leave to amend the complaint to add the loss of

       society claims. In the alternative, plaintiff argued that she should be allowed to amend the prayer

       for relief of the original complaint to indicate that she was also seeking damages for loss of

       society. In response, defendant’s attorney again noted the language of the Dramshop Act and

       argued that in adding a loss of society claim, “you have to join in that one year.” Defendants’

       attorney noted that in Litwiller the Fourth District Appellate Court applied section 2-616(d) of

       the Code to allow an amendment to the complaint to relate back to the original filing date of the

       timely filed complaint for plaintiff to correct the identity of defendant, whereas, in this case,

       “they are trying to add plaintiffs and causes of action [pursuant to section 2-616(b) of the Code]

       that are completely untimely under the explicit law of the Dramshop Act.” Defendants’ counsel

       further noted that plaintiff, as the administratrix of Fuller’s estate, was “standing in the shoes of




                                                         6
       the decedent” to bring a dramshop claim for the bodily injury, medical expenses, and pain and

       suffering of the decedent and did not represent Fuller’s family.

¶ 13          In ruling on plaintiff’s motion to reconsider, the trial court indicated that it had previously

       ruled that “the attempt to add loss of consortium *** [was] a new cause of action” and nothing

       had changed since its ruling on May 4, 2018. The trial court indicated that it did not believe that

       it had misapprehended “the statute” (the Dramshop Act) or the decision of the Illinois Supreme

       Court in Demchuk, the Illinois Supreme Court’s decision in Demchuk had not been overruled,

       and the legislature had not, in any way, amended “the statute.” The trial court stated it had

       followed “the statute” and the Illinois Supreme Court on both the issue of relation back and the

       barring of a new action after one year. The trial court denied plaintiff’s motion to reconsider.

¶ 14                                  B. Motion for Summary Judgment

¶ 15          On July 23, 2018, defendants filed a motion for summary judgment. Defendants argued

       that summary judgment was appropriate due to (1) the lack of evidence that Nolan was

       intoxicated by alcohol at the time of the occurrence; (2) additionally and alternatively, Woppers,

       individually, argued that the negligible amount of alcohol served to Nolan at its establishment

       was insufficient to establish liability under the Dramshop Act; and (3) additionally and

       alternatively, Trojan’s Corner argued summary judgment in its favor was appropriate due to a

       lack of evidence that Nolan was at Trojan’s Corner on the night of the occurrence.

¶ 16          In support of their motion for summary judgment, defendants argued that Nolan had

       testified in his deposition that he was not intoxicated by alcohol at the time of the accident and

       that alcohol was not a factor in the motor vehicle accident. Defendants noted that Nolan was

       charged with, and subsequently pled guilty to, aggravated driving under the influence (DUI) for

       being under the influence of drugs (tetrahydrocannabinol (THC) and amphetamines), not for


                                                        7
       being under the influence of alcohol, at the time of the accident. Defendants also noted that, in

       their depositions, various witnesses who had been present at Benny’s Corner Bar in the hours

       prior to the incident—Tanya Oatman, Nikki Celia, and Kristin Taff—either could not provide an

       opinion as to whether Nolan was intoxicated or testified that Nolan did not appear to be

       intoxicated at Benny’s Corner Bar (the first bar Nolan stopped at that night). Defendants

       additionally noted that Joshua Bateman, the bartender from Woppers (the last bar Nolan was at

       prior to the incident), testified in his deposition that Nolan did not appear intoxicated and had

       only consumed a partial can of beer at Woppers. Defendants further argued that witnesses who

       interacted with Nolan after the incident—Michael Wilson, Jarrod Martis, James Kosner, and

       William Zamaro—had testified that Nolan did not appear intoxicated. Defendants also noted that

       Cotyjo Milliman, who interacted with Nolan after the incident, could not provide an opinion as

       to whether Nolan was intoxicated. Defendants argued that there was, therefore, no evidence of

       Nolan’s intoxication and summary judgment in their favor should be granted. In the alternative,

       Woppers, individually, argued that the only evidence regarding Nolan’s alcohol consumption at

       its establishment was the testimony of Nolan and Bateman (the bartender) that Nolan had only

       consumed a partial can of beer. Woppers argued that, as a matter of law, it could not be held

       liable under the Dramshop Act for such a de minimis contribution to Nolan’s alleged intoxication

       and, therefore, summary judgment in its favor should be granted. Additionally in the alternative,

       Trojan’s Corner argued that summary judgment in its favor was appropriate due to a lack of

       evidence that Nolan had visited its establishment on the evening/morning at issue.

¶ 17          In response, plaintiff argued that (1) the trial court should deny Benny’s Corner Bar and

       Wopper’s motions for summary judgment because there was a genuine issue of material fact as

       to the number of alcoholic beverages consumed by Nolan at Benny’s Corner Bar and at


                                                         8
       Woppers, (2) the evidence of his alcohol consumption prior to the collision and the evidence of

       Nolan’s behavior after the collision was sufficient to raise a genuine issue of material fact as to

       whether Nolan was intoxicated at the time of the collision, and (3) there was a genuine issue of

       material fact regarding the credibility of the witnesses upon whose testimony defendants relied to

       support their argument that Nolan was not intoxicated at the time of the incident. Plaintiff

       acknowledged a lack of evidence that Nolan had visited Trojan’s Corner on the night of the

       occurrence and conceded that summary judgment in favor Trojan Corner was proper.

¶ 18           In support of defendants’ motion for summary judgment and plaintiff’s response thereto,

       the parties attached the deposition transcripts of various witnesses, court transcripts, summary

       reports of police interviews, and records of the state’s attorney’s office. At the hearing on the

       motion for summary judgment, the trial court noted it had read and reviewed all exhibits attached

       to the parties’ motion or response thereto. The information contained therein is as follows.

¶ 19                                               i. Dillon Nolan

¶ 20           Nolan testified in his deposition taken in October 2016, that on April 14, 2015, around 6

       p.m., he left work and went home. 1 Around 8 p.m. or 9 p.m., Nolan received a call from Fuller,

       who asked Nolan to meet him at Benny’s Corner Bar. Nolan did not think that he consumed any

       alcohol prior to arriving at Benny’s Corner Bar, but he could not really remember. Nolan

       testified that he had incurred a concussion in the accident, so everything was a “little bit fuzzy.”

       Nolan testified that he did not consume any drugs prior to arriving at Benny’s Corner Bar or at

       any time before the motor vehicle crash. Nolan stated, “[it] would have been a couple days

       before [that] I had the amphetamines, which was the Adderall.”


               1
                While the allegations of the complaint and deposition testimony of some witnesses referred to
       the relevant events as occurring on the evening of April 15, and into the morning of April 16, 2015, other
       witnesses referred to the relevant dates as April 14, into the early morning of April 15, 2015.
                                                           9
¶ 21          Nolan “would probably assume” it was about 9 p.m. or 10 p.m. when he arrived at

       Benny’s Corner Bar, but he did not know the exact time. When Nolan arrived, Fuller was already

       pretty drunk and was getting rowdy in the bar. Fuller also seemed preoccupied with the two

       women he was with, so Nolan left. Nolan believed he had only been at Benny’s Corner Bar for a

       short amount of time and could not recall whether he drank a beer there. He further testified as

       follows:

                              “I think we were there for such a short time. I’m not sure in my mind how

                      that all played out, if, you know, I got there and realized that [Fuller] was too far

                      past gone to even, you know, want to hang out. So then I just left, or if I stayed

                      there for a little bit and then left. If I stayed there for a little while, then I probably

                      had a beer or something like that. But if I did not, then I’m sure I didn’t.”

¶ 22          About 15 minutes after leaving Benny’s Corner Bar (in Farmington, Illinois), as he was

       driving home, Nolan received a call from Fuller, who indicated that he was at Elmwood Tap (in

       Elmwood, Illinois). Nolan met Fuller at Elmwood Tap about five minutes later. Nolan and Fuller

       stayed at Elmwood Tap for one or two hours. Nolan was not sure how much they drank at

       Elmwood Tap or if they even drank there at all. Nolan testified that he probably had purchased

       alcohol at Elmwood Tap because he “could not see [him]self sitting there for no reason,” so he

       would assume he did. Nolan testified that he typically would be drinking Bud Light bottled beer

       if he was in a bar for one or two hours. He was sure that he probably had a drink at Elmwood

       Tap, but he could not say with 100% certainty. He was “[n]ot sure either way.” After staying at

       Elmwood Tap for an hour or two, Nolan and Fuller walked to Woppers, the bar next door.

¶ 23          When subsequently questioned by the attorney for Elmwood Tap during the deposition,

       Nolan testified that he did not recall for sure whether they had been at Elmwood Tap. He stated,


                                                          10
       “[t]o my knowledge I thought that we were there, but I don’t know. I don’t know.” Nolan agreed

       that he did not have a memory, one way or the other, as to whether he was at Elmwood Tap in

       the hours prior to the crash. Nolan also agreed that he had previously indicated he had been at

       three bars that night. He knew absolutely for sure that he had been at Benny’s Corner Bar in

       Farmington that evening, and he thought he had been at two different bars in Elmwood that

       night.

¶ 24            Nolan testified that when he walked into Woppers, he ordered a beer. Almost

       immediately, another customer, Tim Carver, became belligerent and started yelling at Nolan for

       sitting in Carver’s seat. Nolan and Fuller left Woppers because Nolan “didn’t want any trouble

       out of the whole thing.” Nolan testified that he and Fuller left Woppers within 10 minutes of

       arriving there, Nolan did not finish his beer, Nolan’s beer was not empty when he left, and Nolan

       had consumed less than half of a beer at Woppers. When they left Woppers, Fuller got into

       Nolan’s pickup truck, and then Nolan “burned rubber” (squealed his tires) and drove away.

       Nolan was driving to a 24-hour gas station in Brimfield to get cigarettes when his vehicle rolled

       over a few times at around 1 a.m.

¶ 25            Nolan further testified that he was “definitely going over the speed limit” by 5 or 10

       miles per hour at the time of the crash. He believed his truck hit some gravel, and then he “over-

       corrected or something like that and just ended up flipping or rolling or whatever.” He testified

       that he would attribute the accident to the road condition more than anything but also that he had

       “no clue” how the accident happened. He subsequently saw pictures of the road conditions at the

       time of the accident but did not remember “the whole gravel thing.” He was told after the

       accident that the county had been doing road work in that area. Nolan testified that he typically

       drove 5 to 10 miles per hour over the speed limit and his speeding was not due to intoxication.


                                                        11
¶ 26          Nolan indicated he was 21 years old at the time of the accident. He testified that he was

       not buzzed or drunk at the time of the crash. He stated that consuming four beers in four hours

       was not enough alcohol to make him drunk. From prior experience, Nolan believed it would take

       10 to 12 beers for him to become intoxicated. Nolan indicated that he could not recall many

       details regarding the night of the crash because he incurred blunt force trauma to his head in the

       crash and also because it had been two years since the crash. Nolan had not been previously

       deposed in this case due to pending criminal charges against him. Nolan indicated that he was

       not charged with DUI related to alcohol but, rather, for being under the influence of “THC and

       amphetamines.”

¶ 27          Nolan testified that after the accident Fuller was not dead. He described Fuller as being

       “fine.” Nolan testified that Fuller was able to walk and talk after the accident. Nolan had asked

       Fuller if he was all right, and Fuller had indicated that he was fine. Fuller helped Nolan to pick

       up pieces of Nolan’s truck from the field after the crash. Nolan did not call 9-1-1 after the

       accident because he had previously been in a lot of accidents and, if nothing was wrong, he did

       not call the police. Nolan testified that it was “understood” that he and Fuller would not need to

       contact police because they had previously been in two accidents together, after which they had

       not called police. Nolan indicated that he had not called 9-1-1 in any accident that he had ever

       been in because “that’s not how we did it out there.” He stated, “[i]t’s just I didn’t know, I didn’t

       realize it.” Nolan did not know why he did not call his parents.

¶ 28          Nolan testified that after the accident, he called his best friend, Kosner, for help getting

       his truck towed away. Nolan also called Milliman to drive Nolan and Fuller to Wilson’s house,

       where Fuller had been living. Milliman arrived about 10 or 15 minutes after Nolan had called

       him. Milliman first assisted Nolan with picking up stuff that was scattered in the field. Shortly


                                                        12
       thereafter, Milliman, who was a medic in the Army National Guard, checked over Fuller.

       Milliman and Nolan asked Fuller if he needed to go to the hospital. Fuller said no. The three of

       them sat in the field and waited for Kosner to arrive. Nolan testified that he thought that Fuller

       had been “about passed out” at the time because Fuller had been so drunk prior to the crash.

       After Milliman arrived, Kosner and Martis arrived with a flatbed truck and skid steer. Nolan,

       Milliman, and Martis used the skid steer to load Nolan’s truck on the back of the flatbed truck.

       At around 3 a.m., Milliman drove to Wilson’s house with Nolan and Fuller riding in the bed of

       Milliman’s pickup truck. Fuller was passed out at that time. Kosner and Martis also left the

       accident scene and dropped Nolan’s truck off at Kosner’s “shop.”

¶ 29          According to Nolan, after a 10-minute drive from the accident scene, Nolan, Fuller, and

       Milliman arrived at Wilson’s home. Wilson lived with his brother, Zamaro. Nolan had not called

       Wilson or Zamaro prior to arriving at their home. When they arrived, Fuller was coherent but

       could not walk well. Milliman and either Wilson or Zamaro carried Fuller inside and sat him on

       the couch. Nolan did not assist because he had injured his shoulder in the crash. Milliman went

       home about 5 or 10 minutes after getting Fuller inside. As Nolan was speaking with Wilson and

       Zamaro, Fuller rolled off the couch. Fuller then slept on the floor. After taking a shower, Nolan

       went to sleep on the couch. At 7 a.m. or 8 a.m., Zamaro woke Nolan and indicated that Fuller

       was not breathing. Zamaro went to get a neighbor (a hospital employee) to check Fuller’s

       condition. Nolan waited outside, and Wilson called 9-1-1. When the ambulance arrived, Nolan

       informed the medics of the rollover crash. Nolan was taken to the hospital in an ambulance and

       was given a blood test, which showed a blood alcohol content of zero.

¶ 30          Nolan testified in his deposition that he was only certain that he had a half of a beer at

       Woppers the entire night. He did not know whether he had any beer at Benny’s Corner Bar, but


                                                        13
       he did not believe that he did. Nolan thought that he had left Benny’s Corner Bar “pretty quick

       because of the way [Fuller] way acting,” but he was not sure. Nolan was shown a copy of a

       summary of a statement he had given to police on the day of, or the day after, the crash, in which

       Nolan indicated that he had a couple of beers at “the Corner Tap” (Benny’s Corner Bar) but did

       not have any when he went to Woppers to pick up Fuller. In his deposition, Nolan then testified

       that he could have had drinks at the Corner Tap (Benny’s Corner Bar), but he did not know.

       Nolan stated that he did not remember a whole lot about that night.

¶ 31          A police report indicated that Nolan was taken to the hospital by ambulance and arrived

       around 10:30 a.m. on the morning of the incident. The results of a blood draw indicated that

       Nolan had THC and amphetamines (but no alcohol) in his system. A police report also indicated

       that Nolan told police he had smoked marijuana two days prior and that the accident occurred

       when his tire blew out, he lost control of his vehicle, and his vehicle hit a ditch and landed on its

       top. Nolan had indicated to police that he and Fuller had gotten out of the vehicle and were

       walking around, but Fuller did not help to load Nolan’s vehicle on the flatbed truck because

       Fuller was not feeling well and was sitting on the ground. Nolan was arrested for DUI related to

       THC (marijuana use).

¶ 32          Police reports also indicated that when investigating the incident at Wilson’s apartment,

       the Fulton County Coroner had indicated he did not believe that Fuller died at the apartment. The

       coroner showed officers injuries on Fuller that should have been bleeding if Fuller was alive at

       the apartment. The coroner also rolled over Fuller’s body and showed officers that there was no

       blood on the carpet under Fuller’s body, which indicated Fuller’s body had been placed at that

       location postmortem.




                                                        14
¶ 33          Nolan testified in his deposition that he had pled guilty to aggravated DUI (related to

       being under the influence of drugs) and leaving the scene of an accident involving great bodily

       harm or death.

¶ 34                                             ii. Kristin Taff

¶ 35          Taff testified in her deposition taken in July 2018 that she was at Benny’s Corner Bar

       with Nolan and Fuller in the hours prior to the motor vehicle crash. She arrived around 7 p.m.

       with her friend Oatman. Fuller was already at the bar. Nolan arrived at some point between 9

       p.m. and 10 p.m. but definitely before 10 p.m. Taff, Nolan, and Fuller played a few rounds of

       pool, with each round taking 20 minutes. Taff knew Nolan had consumed at least four beers

       because the group had bought five rounds of drinks. She did not actually see whether Nolan had

       finished the fifth beer because she left before he did. According to Taff, Nolan had also gone up

       to the bar on his own at times, but she could not be certain if he had purchased additional

       alcoholic beverages for himself. Fuller and Nolan were still at Benny’s Corner Bar when Taff

       and Oatman left around 11 p.m. or 11:30 p.m.

¶ 36          Taff testified that she drank at least six beers that evening and had a “buzz.” She also

       testified that Nolan did not appear drunk and the beers he had consumed were spread out over

       the course of the time that he was at the bar.

¶ 37          Taff indicated that she knew lawsuits related to Fuller’s death had been filed because

       Fuller’s sisters had posted the outcome of what had happened in court on social media. In

       response to this testimony by Taff, defendants’ attorneys stated, “I am going to make a formal

       request that that be preserved, families in the estate, just—.”

¶ 38                                            iii. Tanya Oatman




                                                        15
¶ 39          Oatman testified in her deposition that she arrived at Benny’s Corner Bar on the evening

       in question around 6 p.m. Oatman and Taff left around 10:30 p.m. or 11 p.m., before Nolan and

       Fuller left. Oatman had never met Nolan prior to that evening. Oatman did not interact with

       Nolan and did not play pool with Taff, Nolan, and Fuller. Instead, she was at the other end of the

       bar with her group of friends. When Oatman went to get Taff from the other side of the bar so

       they could leave, Oatman saw that Nolan and Fuller “had mugs of beer.” She exchanged “a

       general hi, bye” with Nolan. Nolan did not appear to be drunk.

¶ 40                                             iv. Nikki Celia

¶ 41          Celia testified in her deposition that on the evening in question, she and Fuller were

       hanging out at Benny’s Corner Bar (in Farmington, Illinois). At some point, Celia left and went

       to another establishment down the road but returned later. She did not know if Nolan was at

       Benny’s Corner Bar during the time that she had left. When she returned, Fuller indicated that

       Nolan was coming to get him and they were going to Woppers (in Elmwood, Illinois) to continue

       drinking. While Celia was sitting at the bar with Fuller, Nolan entered and sat next to Fuller.

       Fuller asked Celia to “go out drinking” with them, but she declined. Fuller and Nolan left

       Benny’s Corner Bar about 30 minutes after Nolan had arrived, around 11:30 p.m. or midnight.

       Celia did not pay attention to whether Nolan had been drinking and had no idea whether Nolan

       consumed 1 beer or 10 beers. She had no opinion as to whether Nolan showed any signs of

       intoxication and was not able to say whether Nolan showed signs of intoxication.

¶ 42                                           v. Joshua Bateman

¶ 43          On April 21, 2015, a few days after the incident, the bartender from Woppers, Bateman,

       gave a statement to police indicating that Nolan had come into Woppers a little after 1 a.m. and

       ordered a beer. After 5 to 10 minutes, Fuller came in through the back door. During the time


                                                       16
       Nolan was waiting for Fuller to arrive, another patron, Carver, was “trying to start s*** with

       [Nolan] for no reason.” Nolan said he was leaving and walked out the front door. Fuller also

       went out the front door and got into Nolan’s truck. Nolan squealed the tires of his truck as he

       drove off. Bateman indicated that Nolan may have had “maybe one or two” beers at Woppers,

       with him being certain that he served Nolan a beer. According to Bateman, Nolan did not look

       drunk when he came in, whereas Fuller looked like he had been drinking. Bateman was asked,

       “so you served one or two beers to Nolan at about what time?” Bateman responded that it had

       been around 1:15 a.m. or 1:20 a.m. and that Nolan and Fuller subsequently left Woppers about

       1:30 or 1:40 a.m.

¶ 44          In April 2017, in his discovery deposition two years after the incident, Bateman testified

       that on the night/morning in question, around midnight, Nolan parked in front of Woppers and

       came into the bar. Nolan did not appear drunk. He was not stumbling or slurring his speech and

       did not have red eyes. Nolan ordered two Busch Light beers and told Bateman that one beer was

       for Fuller who was coming from the bar next door (Elmwood Tap). Fuller arrived 5 to 10

       minutes later and appeared to be drunk. Nolan sat down and put his foot up on a chair, which

       was the chair in front of which Carver had placed his drink. Carver came out of the bathroom

       and “was like, ‘[h]ey, man, I’m sitting here. What’s going on? What is this?’ Blah, blah, blah.”

       Nolan and Carver “started going back and forth disagreeing,” but then shook hands and

       everything was okay. Fuller came in through the back door of Woppers, grabbed a beer, and

       went out front to smoke. Nolan and Carver began arguing again, and then Nolan got up and said,

       “ ‘I’m not dealing with this. I’m here to have a good time.’ ” Nolan walked out the front door

       and got in his truck. Fuller came in through the front door and asked Carver, “ ‘[h]ey why are

       you messing with my buddy? We’re just here to have a good time.’ ” Then Fuller walked out.


                                                       17
       Nolan “burned rubber and left.” Bateman testified that it seemed that Carver had started the

       argument with Nolan. Nolan and Fuller were at Woppers for approximately 20 minutes. Bateman

       recalled having to pour out a portion of Nolan’s leftover beer. Bateman had no doubt there had

       been some beer left in Nolan’s can. Defendants’ attorney asked, “[a]re you able to say if it was

       half a can? Less than half a can? More than half a can? Do you have any idea?” Bateman replied,

       “[l]ess than half a can.” Bateman testified that Nolan did not seem to be intoxicated when he left

       Woppers. At the time of his deposition, Bateman was no longer working at Woppers.

¶ 45                                          vi. Cotyjo Milliman

¶ 46          According to a police report, on the morning of the incident, Milliman told police that he

       and Zamaro had carried Fuller into Wilson’s residenc, and, at that time, Fuller was highly

       intoxicated and injured but was alive. Milliman told police that Fuller had been giving one-word

       answers to questions he asked. After bringing Fuller inside, Milliman went home. Milliman told

       police that he could smell an odor of alcoholic beverage coming from Nolan, but Milliman could

       not say whether Nolan was intoxicated or not.

¶ 47          In a deposition in September 2017, over two years later, Milliman testified that Nolan had

       called him between 1 a.m. and 1:30 a.m. on the morning of the motor vehicle crash. Nolan

       seemed calm and clear on the phone. Nolan told Milliman that he had put his truck in a ditch and

       needed it to be pulled out. When Milliman told Nolan to call 9-1-1, Nolan hung up on him but

       then called Milliman back about 10 minutes later. Milliman met Nolan’s other friends, Kosner

       and Martis, at a gas station so they could follow Milliman to the crash site. Almost one hour after

       receiving the initial call from Nolan, Milliman arrived at the accident scene. Milliman did not

       know one way or another if Nolan was intoxicated, but Nolan did not appear to be drunk.

       Milliman did not observe Nolan slurring his speech, spitting, or having bloodshot eyes. Milliman


                                                       18
       testified that Nolan’s truck was completely upside down. Fuller was lying on the ground and was

       not moving. Milliman suggested that Nolan call 9-1-1, but Nolan said that Fuller was okay and

       was just intoxicated. Milliman thought it was odd not to call police and thought that maybe

       Nolan was worried that he and Fuller would be in trouble for anything that they might have done

       that night. According to Milliman, Fuller had a heartbeat and spoke. Milliman and Nolan lifted

       Fuller and placed him into the bed of Milliman’s pickup truck. Milliman drove Nolan and Fuller

       to Wilson’s home. Milliman backed his truck up to the door of Wilson’s house. Fuller was

       removed from the truck and laid on the floor inside Wilson’s house. Fuller was not talking.

¶ 48          During the deposition, Milliman testified he had observed a lot of beer cans inside

       Nolan’s truck at the accident scene but then clarified that he had seen a lot of beers cans in the

       field. Milliman reiterated that he did not observe Nolan displaying any signs of intoxication and

       indicated that he had no reason to believe that Nolan was intoxicated. Milliman indicated that he

       and Nolan were close childhood friends and had gone to school together from eighth grade until

       their high school graduation in 2012. Milliman had seen Nolan become intoxicated in the past

       after drinking six to seven beers in a short amount of time, one right after another (“slamming”

       beers). After high school, Milliman served in the Army National Guard from 2012 until 2017. As

       a result of his involvement in this incident, Milliman was demoted.

¶ 49                                           vii. James Kosner

¶ 50          According to a police report taken on April 16, 2015, Kosner told police that Nolan had

       contacted him after the crash and had asked if he would be interested in a wrecked truck for

       parts. Kosner instructed Nolan to leave his truck near Kosner’s shop. Kosner denied picking up

       the truck and taking it to his shop. Kosner told police that when he arrived at work that morning,

       he noticed Nolan’s truck and did not know how it had gotten there. Kosner was again


                                                        19
       interviewed by police later in the day on April 16, 2015, and again on April 20, 2015, and

       admitted that he had lied during the initial questioning. Kosner told police that at 1:30 a.m. on

       April 16, 2015, Nolan called him, indicated that he had been in a wreck, and asked Kosner to

       bring a skid loader and trailer to the accident scene. Nolan did not inform Kosner that Fuller was

       also involved in the accident. At the accident scene, Kosner and Martis loaded Nolan’s truck

       onto Kosner’s trailer and took it away. Kosner had not spoken with Milliman, only briefly spoke

       with Nolan, and never saw Fuller. Kosner told police that he initially lied because he was scared

       and did not want his equipment to be impounded. Kosner was arrested for obstruction of justice.

¶ 51          In September 2017, at his deposition over two year later, Kosner testified that Nolan had

       called him and indicated that he had been in an accident and needed Kosner to pick up his

       wrecked vehicle. Kosner’s cell phone records showed that Kosner missed a call from Nolan at

       1:13 a.m. and engaged in a 1½-minute conversation with Nolan at 1:21 a.m. Kosner received

       another call from Nolan at 1:27 a.m., during which Nolan told Kosner that Milliman would be

       meeting up with Kosner at a gas station to show him the way to the accident scene. Martis

       accompanied Kosner to the accident scene. They first drove to pick up some equipment to tow

       Nolan’s wrecked vehicle and then met Milliman at a gas station. At the accident scene, Kosner

       interacted with Nolan for less than 10 minutes. Nolan did not appear intoxicated, and Nolan did

       not slur his speech or stumble. Kosner had no interaction with Fuller.

¶ 52                                           viii. Jarrod Martis

¶ 53          Martis testified that he rode out to the accident scene with Kosner in Kosner’s pickup

       truck. At the accident scene, Martis saw Nolan’s crashed vehicle in a ditch. It took them about an

       hour to complete the job of towing it away. Martis had interacted with Nolan very briefly, and

       Nolan did not appear to be intoxicated or show signs of intoxication. Martis never saw Fuller.


                                                        20
¶ 54                                          ix. Michael Wilson

¶ 55          According to a police report, after responding to Wilson and Zamaro’s home on April 16,

       2015, and while transporting Wilson and Zamaro to the sheriff’s office for questioning, Wilson

       told police (1) Nolan had told Wilson that he wrecked his truck and had to pull Fuller from the

       wrecked vehicle; (2) Fuller was conscious and had walked into Wilson’s house; (3) Wilson asked

       whether Fuller or Nolan wanted to go the hospital and they both refused; (4) Wilson had offered

       Fuller a drink and Fuller declined it; (5) Fuller went to sleep on the floor; (6) Nolan took a

       shower; (7) Wilson gave Nolan clothes to wear; (8) when Wilson went back to sleep, he heard

       Fuller snoring; and (9) Wilson and Zamaro had to be up at 7:30 a.m. for work, at which time they

       noticed Fuller’s condition and went to get their neighbor.

¶ 56          In September 2017, at a deposition over two years later, Wilson testified on the morning

       of the incident, he woke up to commotion in his home around 4 a.m. and saw Fuller on the floor,

       breathing heavily, and “making crazy noises.” Wilson asked Nolan why Fuller was breathing

       that way, and Nolan said that Fuller was fine and that he had checked Fuller’s rib cage, and

       everything was “in place.” According to Wilson, Fuller was twitching. Wilson did not call 9-1-1

       because did not know the severity of Fuller’s injuries due to Nolan and Milliman lying to him.

       Wilson testified that Nolan and Milliman “collaborated” and gave him “the most bulls*** story

       [he had] ever heard in his life,” telling him Nolan had wrecked his truck after one of his tires

       blew out and the truck went into the ditch. They did not tell Wilson that Nolan’s truck had rolled

       over or that Fuller had been ejected from the vehicle. Wilson testified that Nolan did not appear

       intoxicated and did not smell like alcohol when he arrived at Wilson’s home. Nolan had

       indicated that he had one or two beers at the bar and that was it.




                                                        21
¶ 57          During his deposition, Wilson also testified that he had asked Fuller if he wanted to go to

       the hospital and Fuller had said no. He had no other conversation with Fuller. Wilson testified

       that he was, however, distracted from Fuller’s condition due to Nolan’s condition because Nolan

       had “blood all over his face.”Wilson fell back asleep after listening to Fuller making “noises”

       until about 5:30 a.m. A few hours later, when Wilson was on his way out the door to go to work

       at 7:30 a.m. or 8:30 a.m., he noticed that Fuller was not breathing. He checked Fuller for a pulse

       because Fuller was “abnormally pale,” and Fuller had no pulse. Wilson told his neighbor, who

       called 9-1-1, while Wilson and Zamaro cleared the house of drugs. Wilson gave Zamaro some

       drug paraphernalia to discard, which Zamaro took to the country and “ditched.” Wilson testified

       that Fuller was alive when Nolan and Milliman brought Fuller into the house.

¶ 58          Wilson was charged with obstruction of justice for lying to police regarding whether

       Fuller was alive when Fuller was brought into Wilson’s home and for giving a false statement to

       police in an attempt to aid Nolan in a cover up. Following a bench trial, Wilson was found guilty

       of felony obstruction of justice.

¶ 59                                           x. William Zamaro

¶ 60          According to a police report, police were called to Wilson and Zamaro’s home at 9:14

       a.m. on April 16, 2015. At 9:45 a.m., Zamaro drove up to the home and told police officers that

       he had gone out to get cigarettes due to the stressful situation.

¶ 61          Two years later, in April 2017, Zamaro testified in a deposition that at the time of the

       accident, he and his brother, Wilson, lived together in a house in Farmington, Illinois, and Fuller

       was staying with them. At 4 a.m. or 5 a.m. on the morning of the crash, Zamaro was sleeping

       when Nolan knocked on the door and indicated there had been a motor vehicle accident. Nolan

       had blood on his face and mentioned having had hurt his shoulder. Nolan did not appear drunk,


                                                         22
       and Zamaro did not believe that Nolan was intoxicated. Nolan was not stumbling or slurring his

       speech. Fuller was laying in the back of a pickup truck. Zamaro did not want to comment in the

       deposition as to whether Fuller was alive at that time because “last time [he] did that, [he] went

       to jail.” Zamaro explained he had been charged with, and pled guilty to, felony obstruction of

       justice related to this incident.

¶ 62           Unrelated to Fuller’s condition, Zamaro additionally testified that Nolan indicated that he

       and Fuller were coming from Burnzee’s, a bar in Brimfield, when the accident occurred. Zamaro

       indicated that the road where the accident occurred would be one way to get from Brimfield to

       his home in Farmington and it would not have made sense to take that route if coming directly

       from Woppers in Elmwood. Nolan told Zamaro he had been drinking that night, that he had

       picked up Fuller because Fuller was too drunk to drive, Nolan and Fuller drank together, and

       they got into a wreck. Milliman had told Zamaro that Nolan’s tire blew out and Nolan’s vehicle

       hit a ditch. Zamaro had asked Nolan if they should call 9-1-1 or an ambulance, and Nolan said he

       thought they were all right. Nolan indicated that he hit his face on the steering wheel. The

       remainder of Zamaro’s deposition was suspended due to Zamaro asserting his fifth amendment

       rights in relation to questions regarding Fuller’s condition upon arriving at Zamaro’s house.

¶ 63           A few months later, in September 2017, the second half of Zamaro’s deposition took

       place. Zamaro testified that on the morning of the incident at around 3 a.m., he heard his

       brother’s phone ringing in the other room. Both Zamaro and Wilson were sleeping and did not

       answer Wilson’s phone. About 30 or 40 minutes later, Zamaro heard banging on the back door.

       Nolan was at the door and indicated that he had been in a wreck. Milliman explained that Nolan

       had gotten into a wreck with Fuller in the passenger seat after Nolan’s tire blew out and they hit

       a ditch. Zamaro asked if Fuller was injured. Either Nolan or Milliman had indicated that they did


                                                       23
not believe Fuller was injured. They all went to Milliman’s pickup truck. Fuller was laying in the

bed of the truck and appeared to be sleeping. Nolan told Zamaro that when he and Fuller had left

Burnzee’s Bar and Grill, Fuller was extremely intoxicated, Fuller was unable to stand, and Nolan

had to load Fuller into the cab of his truck. Zamaro testified that Fuller appeared to be breathing

because he could see the movement of Fuller’s chest rise. Zamaro had shaken Fuller on the

shoulder to try to wake him, and Fuller moved his upper body slightly, shook his head a little,

and made some grunting noises, “[b]ut that was about it.” Zamaro testified, “[h]e moved of his

own free will. He was breathing. He was alive.” Zamaro and Milliman lifted Fuller out of the

truck and carried him into the house and laid him on the floor. They did not lay Fuller on the

couch at any point. Fuller did not speak any coherent words. He just made noises, like groans.

Fuller did not stand up. Zamaro testified that when Fuller was laying down, Fuller moved his

arms and head. Wilson had woken up about the time that Zamaro and Milliman were carrying

Fuller into the house and asked what had happened. They all had a conversation about calling 9-

1-1, and Nolan persuaded them that it was not necessary. Zamaro was concerned that Fuller

needed medical attention but did not know why he did not call 9-1-1, noting that he had been

woken up at 4 a.m. and did not know how to handle the situation. Zamaro had asked Nolan if

Fuller was okay and whether they needed to call an ambulance. Nolan said no and that the

accident was no big deal and he had just gone into a ditch. Zamaro asked what if Fuller had

cracked a rib and had internal injuries. Zamaro testified, “[i]n my ignorance in the moment, I

believed Dillon Nolan when he told me I checked his ribs. They’re not broken.” Nolan had

indicated that he had picked up Fuller from Elmwood because Fuller was too drunk to drive but

also indicated that they went to Burnzee’s afterward and had some drinks. Zamaro stated that

Nolan did not appear to be intoxicated. Zamaro had not been aware that the wreck occurred three



                                                 24
       hours prior to the time Nolan had come to his house. Zamaro did not know whether Nolan was

       intoxicated at the time of the crash.

¶ 64          Zamaro additionally testified that Milliman left shortly after they brought Fuller inside.

       Nolan then took a shower. About 30 minutes to an hour after bringing Fuller inside, they all went

       to sleep. Fuller was snoring, so it was difficult for Zamaro to go back to sleep. Initially, Zamaro

       had laid back down at 4:20 a.m., but he got up 10 minutes later to see who was snoring. Wilson

       also came into the living room. Fuller was snoring, and Nolan was sitting on the couch. Zamaro

       and Wilson had a “slight discussion” about Fuller snoring so loud and that it had already been a

       “crazy night,” they did not know what to do, and that Fuller snored in the past “so it was semi-

       normal.” They returned to their rooms and tried to sleep through it. Zamaro woke up at 9 a.m.

       and started getting ready for work. About 10 or 15 minutes later, Wilson called Zamaro into the

       living room and indicated that he did not think Fuller was okay. Zamaro grabbed Fuller’s wrist to

       check for a pulse. There was no pulse and Fuller’s wrist was cold. Zamaro went to the neighbor’s

       house because he did not know what to do and because he considered the neighbors good friends

       and “actual adults.” Zamaro believed that he told the neighbors that Fuller was dead and to call

       9-1-1. Shortly thereafter, police officers arrived. Prior to the police arriving, Zamaro left and

       went on a back road to throw some pills out that he had in his room. Although he told police that

       he had left to go get cigarettes, he was actually getting rid of controlled substances.

¶ 65          In his deposition, Zamaro acknowledged that he had pled guilty to obstruction of justice

       related to lying about Fuller’s condition. Zamaro explained that he had pled guilty because his

       brother (Wilson) had previously been found guilty of the same charge after a bench trial and

       because he had three pending felony charges related to possession of heroin.

¶ 66                                           xi. Dr. Scott Denton


                                                        25
¶ 67          On March 28, 2016, Dr. Scott Denton testified as an expert witness in forensic pathology

       at Wilson’s bench trial. Denton testified that he had been a forensic pathologist for almost 20

       years and was employed by coroners in central Illinois to perform autopsies. Denton testified that

       he had performed an autopsy on Fuller. Fuller had the following external injuries: scrapes or

       abrasions on the right side of his face, chest, and abdomen; a dislocated right arm, with his right

       hand positioned above his head (Denton opined Fuller’s right arm had been dislocated and fixed

       in that position, either from trauma or from the pulling of his arm upwards); numerous broken

       ribs; mud within Fuller’s nose, over his teeth, within his mouth, and within his right ear; and his

       right ear was caked with blood. Fuller also had the following internal injuries: a large, six to

       seven inch bruise on the left side of Fuller’s head, beneath the scalp over the skull, indicating a

       substantial impact to the left side of Fuller’s head; contusions on the temporal lobes of his brain;

       bruising in the central part of the brain, indicating trauma to the internal part of the brain;

       bilateral fractures of the ribs; some internal bleeding associated with the tearing of the ribs; a

       collapsed right lung (deflated because of tears); and a four-inch tear in the chest wall. Denton

       testified that there was no bleeding associated with the chest tear. He stated that if someone had

       been alive after sustaining such a tear, he would expect the chest cavity to fill with blood. There

       was, however, a tear in the chest wall with no bleeding, indicating that within minutes of

       sustaining those injuries Fuller’s blood pressure “went to basically nothing very quickly because

       if he still had blood pressure and his heart was still pumping, those injuries should have filled up

       his chest wall with blood.” The fact that there was no bleeding into the chest cavity was an

       indication that Fuller had died very rapidly after that tear. Denton further testified that Fuller

       suffered a severe fracture of his back and Fuller’s spinal cord was severely bruised. There was

       blood around the spinal cord. There was also bleeding inside the spinal cord, indicating no



                                                         26
       electrical signals below that area. Denton also testified that Fuller’s brain was “very swollen”

       from lack of oxygen and blunt trauma.

¶ 68          Additionally at Wilson’s bench trial, Denton had opined that Fuller died from multiple

       blunt injuries of the head and chest due to a severe motor vehicle collision type trauma. He also

       opined that after receiving those injuries, Fuller would have lived for “minutes.” When asked

       whether Fuller could have been walking around after receiving those injuries, Denton testified

       that based on the spinal cord injury, Fuller would have been paralyzed from the mid-chest area

       and down. He stated, “so I do not believe he would be walking, no.” Denton further opined that

       Fuller would not have been able to sit upright on the couch on his own (without being balanced

       in an upright position). Denton testified that based on Fuller’s collapsed lung and brain injuries,

       which would have caused the brain to start swelling immediately, Fuller would not have been

       able to communicate coherently. Denton opined that it was possible for Fuller to have had a

       “lucid interval” after incurring the injuries “but not for any significant time beyond a minute or

       two.” Denton testified that if Fuller was still alive after sustaining the indicated injuries, he was

       likely unconscious. Denton explained that Fuller’s brain was severely swollen and, “when that

       occurs, he’ll be unconscious.” Denton also noted there had been “deep bruising to [Fuller’s]

       brain” and opined that Fuller would have been conscious “for a very, very short period of time if

       at all,” meaning a few minutes at the most. He acknowledged that Fuller could have been making

       sounds, even if unconscious. He testified that even if Fuller had been alive and conscious after

       the collision, Fuller would not have been coherent. Denton, opined, however, that Fuller was

       likely unconscious after sustaining the injuries. Denton noted that the lack of bleeding from the

       tear in the lung and chest wall indicated that Fuller had no blood pressure after incurring those

       injuries, which indicated “the person died very rapidly.”


                                                         27
¶ 69          In September 2017, in a discovery deposition in this case, Denton testified that Fuller

       died from multiple blunt injuries to the head and chest. Fuller also had severe injuries of his

       brain, lungs, spine, and spinal cord. Denton stated, “[Fuller’s] lungs were torn, so he basically

       just died very rapidly after the impact from the crash.” He explained that when the lung tissue is

       torn, the lungs “immediately bleed and will fill the chest cavity with something called a

       hemothorax or blood.” Denton testified that when the tear occurred to Fuller’s right lung, Fuller

       had no blood pressure (his heart was not pumping). Fuller’s liver also had a tear, and liver

       lacerations typically “bleed profusely,” but there had been no bleeding into Fuller’s abdomen.

       Fuller’s right lung was collapsed and his ribs were fractured (second through eighth ribs,

       bilaterally), which indicated that Fuller would not have been able to breathe for very long, if he

       was breathing at all. Denton indicated that a person would die within minutes after such an injury

       if they did not have emergency resuscitation right away. Denton testified that Fuller’s injuries

       included: bleeding over the spinal cord; a fracture of his sixth and seventh vertebral body

       (thoracic spine fracture) and spinal cord injury (at the mid-chest level) that would have caused

       paralysis from the mid-chest down, which would have been extremely painful; bruising of the

       brain; and hemorrhaging in areas of the brain. Denton testified that Fuller’s brain injury was so

       severe that it went “all of the way through the scalp, the skull, and penetrate[d] into the deeper

       part of the brain, this blunt trauma.” He stated, “[s]o the person will be unconscious after they

       sustain that severe blunt trauma to the center of their brain.” Denton testified that another

       indication that Fuller died shortly after the accident was that there was still mud and dirt in

       Fuller’s teeth and nose at the time of the autopsy. Denton also noted that Fuller should have been

       bleeding from the external lacerations if he had been alive after the accident, “especially on the

       face like at the right ear.” There having been no blood on the carpet where Fuller was found



                                                        28
       would be consistent with Denton’s opinion that Fuller had died at the scene of the collision rather

       than at Wilson and Zamaro’s house.

¶ 70          In his deposition, Denton reiterated that his cause of death opinion in this case was that

       Fuller died from multiple blunt injuries to the head and chest due to the motor vehicle crash and

       that, due to the severity and extent of his injuries, Fuller would have been paralyzed from the

       mid-chest down, Fuller was likely unconscious after the crash, and Fuller would have died within

       minutes of the crash. Denton testified that Fuller’s injuries were consistent with being ejected

       from the vehicle. Based on Fuller’s brain injury, Denton opined that Fuller would have been

       instantaneously unconscious at the time of the trauma to his head.

¶ 71                            C. Hearing on Motion for Summary Judgment

¶ 72          At the hearing on defendant’s motion for summary judgment, defendant’s attorney

       argued that there was no evidence that Nolan was intoxicated at the time of the motor vehicle

       crash and that anything that occurred after the crash was irrelevant. Plaintiff’s counsel conceded

       “not one witness testified that [Nolan] was intoxicated.” However, plaintiff’s counsel argued

       there was an issue of fact as to whether Nolan was intoxicated at the time of the crash where the

       evidence showed Nolan had at least two to six drinks at Benny’s Corner Bar, went other places

       before going to Woppers, had one to two more drinks at Woppers, and displayed “extremely

       unusual behavior” following the crash, including not calling police or an ambulance, not taking

       Fuller to the hospital, and having friends move his wrecked vehicle away from the accident site.

¶ 73          The trial court found there was no evidence of “observation of intoxication or even

       evidence of intoxication from an excessive amount of drinking.” The trial court additionally

       found that there was no caselaw to support plaintiff’s argument that the coverup of the accident

       was indicative of unusual behavior showing Nolan’s intoxication. The trial court granted


                                                       29
       defendants’ motion for summary judgment, finding there was no issue of material fact in dispute.

       In its written order, the trial court indicated that defendants’ motion for summary judgment was

       granted for the reasons stated on the record and that it adopted defendants’ briefing and oral

       arguments on the motion.

¶ 74          Plaintiff appealed the trial court’s order of October 10, 2018, denying her motion for the

       trial court to reconsider its order of May 4, 2018, in which the trial court denied her motion for

       leave to file a first amended complaint. Plaintiff also appealed the court’s grant of summary

       judgment in favor of Benny’s Corner Bar and Woppers. (As noted above, plaintiff had conceded

       that summary judgment in favor of Trojan’s Corner was proper).

¶ 75                                             II. ANALYSIS

¶ 76          On appeal, plaintiff, the administratrix of Fuller’s estate, argues: (1) her motion for leave

       to amend the complaint to add dramshop claims for loss of society by Fuller’s family members

       should have been allowed and the filing date related back to the filing date of the original

       complaint pursuant to section 2-616(b) of the Code; and (2) the trial court erred by granting the

       defendants’ motion for summary judgment where there was a material issue of fact regarding

       Nolan’s intoxication at the time of the occurrence. In response, defendants argue the trial court’s

       denial of plaintiff’s motion for leave to file an amended complaint was proper. Defendants also

       argue the granting of their motion for summary judgment should be upheld because the record is

       devoid of evidence that Nolan was intoxicated.

¶ 77                                  A. Motion to Amend the Complaint

¶ 78          Plaintiff argues the trial court erred by denying her motion for leave to file a first

       amended complaint to add the loss of society claims by Fuller’s family members. Plaintiff

       contends that in doing so, the trial court erroneously relied on our supreme court’s decision in


                                                        30
       Demchuk, in which our supreme court affirmed the dismissal of dramshop claims brought by

       minor children beyond the one-year limitation period after concluding that the Dramshop Act’s

       one-year limitation was a special limitation applicable to minors that could not be tolled.

       Demchuk, 92 Ill. 2d at 6-9. Plaintiff argues that, subsequent to Demchuk, our supreme court in

       Belleville denounced “condition precedents,” so that the one-year limitation in the Dramshop Act

       “cannot stand as a condition precedent which precludes the [circuit] court from exercising its

       jurisdiction.” In response, defendant argues that denial of plaintiff’s motion for leave to amend

       the complaint to add additional plaintiffs and causes of actions was proper where the denial was

       within the trial court’s discretion and where plaintiff’s attempt to add additional plaintiffs and

       causes of action was time-barred under the Dramshop Act.

¶ 79          A cause of action brought pursuant to the Dramshop Act “shall be barred unless

       commenced within one year next after the cause of action accrued.” 235 ILCS 5/6-21(a) (West

       2014). Our supreme court has stated that “the special one-year limitation in the Dramshop Act is

       a condition precedent to the right of recovery which must be observed by all plaintiffs in order to

       bring themselves within the Act.” Demchuk, 92 Ill. 2d at 9.

¶ 80          In Demchuk, two consolidated cases on appeal involved the issue of “the special one-year

       limitation contained in the Dramshop Act” and its applicability to minors. Id. at 3. The Illinois

       Supreme Court in Demchuk noted that the Dramshop Act had contained its own “special

       limitation” since 1949 and indicated that it had previously held that the one-year limitation was a

       special limitation upon a statutory cause of action. Id. at 5-7 (citing Lowrey v. Malkowski, 20 Ill.

       2d 280, 283-85 (1960) (holding that based on the plain language of the Dramshop Act and the

       “evident purpose of the limitation,” the action involving minor plaintiffs was required to be filed

       within one year after the cause of action accrued)). Our supreme court in Demchuk


                                                        31
       acknowledged the well-recognized rule that “a special limitation in a purely statutory cause of

       action, unlike a general statute of limitations, operates as a limitation of the liability itself and not

       the remedy alone.” Id. at 6. The Demchuk court further indicated that a special limitation in a

       statutory cause of action “is a condition attached to the right to bring the action, and plaintiffs

       must allege or state facts showing that the action is brought within the time prescribed or they

       have failed to bring themselves within the compass of the Act.” Id. at 6-7. The Illinois Supreme

       Court in Demchuk, therefore, held “the special one-year limitation in the Dramshop Act is a

       condition precedent to the right of recovery which must be observed by all plaintiffs in order to

       bring themselves within the Act.” Id. at 9 (holding the Dramshop Act does not provide for tolling

       for disabilities such as minority or incompetency).

¶ 81           In Belleville Toyota, on appeal from a multi-million-dollar judgment against defendants

       for violating the Motor Vehicle Franchise Act (815 ILCS 710/1 et seq. (West 2000)), defendants

       argued that because the plaintiff had failed to comply with the four-year limitations period in that

       statute, the claim was extinguished. Belleville Toyota, 199 Ill. 2d at 333. The defendants

       contended that compliance with the limitations period was an element of the plaintiff’s case and

       a jurisdictional prerequisite. Id. The plaintiffs argued the limitations period contained in that act

       was an ordinary statute of limitation and was not a jurisdictional prerequisite to suit. Id.

¶ 82           In first addressing the defendant’s argument related to the subject matter jurisdiction of

       the circuit court, our supreme court in Belleville Toyota stated, “[w]ith the exception of the

       circuit court’s power to review administrative action, which is conferred by statute, a circuit

       court’s subject matter jurisdiction is conferred entirely by our state constitution.” Id. at 333-34

       (citing Ill. Const. 1970, art. VI, § 9). “[E]xcept in the area of administrative review, the

       jurisdiction of the circuit court flows from the constitution.” (Emphasis in original.) Id. at 334-35


                                                          32
(citing Ill. Const. 1970, art. VI, § 9). The Illinois Supreme Court noted that under our former

constitution, adopted in 1870, the circuit court had original jurisdiction of “all causes in law and

equity” but its jurisdiction over special statutory proceedings was derived from the legislature so

a court lacked jurisdiction unless the statutory requirements for the cause of action were

satisfied. (Internal quotation marks omitted.) Id. at 336-37. Under the new judicial article

effective in 1964 (amending the 1870 constitution), which was retained in the current Illinois

constitution adopted in 1970, the circuit court had “ ‘original jurisdiction of all justiciable

matters, and such powers of review of administrative action as may be provided by law.’ ” Id. at

337 (quoting Ill. Const. 1870, art. VI (amended 1964), § 9). Our supreme court stated that

considering these changes, the precedential value of case law that had examined a court’s

jurisdiction under the pre-1964 judicial system was “limited to the constitutional context in

which those cases arose.” Id. at 336-37. The Illinois Supreme Court determined defendants’

jurisdictional argument relied on a rule of law that was rooted in the pre-1964 judicial system,

with the rule being that

               “a limitations period contained in a statute that creates a substantive right

               unknown to the common law, and in which time is made an inherent element of

               the right, is more than an ordinary statute of limitations; it is a condition of the

               liability itself and goes to the subject matter jurisdiction of the court.” Id. at 338.

The supreme court stated, “[t]o the extent this proposition has any relevance today, it is confined

to the area of administrative review—the only area in which the legislature still determines the

extent of the circuit court’s jurisdiction.” Id. Noting that the claim in Belleville Toyota did not

arise under administrative review law and the circuit court in that case had constitutionally

granted original jurisdiction to hear and determine the claim, the Illinois Supreme Court held the


                                                  33
       limitation period in the Motor Vehicle Franchise Act was not a jurisdictional prerequisite to suit.

       Id. at 341.

¶ 83           After rejecting the defendants’ jurisdictional argument, the Illinois Supreme Court in

       Belleville Toyota turned to the issue of whether the limitations period in that act was an element

       of plaintiff’s claim that the plaintiff was required to plead and prove, rather than an ordinary

       limitations period that provided a technical defense to the claim. Id. at 342. The Belleville Toyota

       court stated that its determination of the issue was “a matter of statutory construction,” with the

       judicial role of construing statutes being to ascertain, and give effect to, legislative intent. Id. The

       Illinois Supreme Court looked to the language and the purpose of the Motor Vehicle Franchise

       Act and determined that the limitation period in that act was an ordinary limitation period and

       not an element of plaintiff’s claim. Id. at 342-45.

¶ 84           In Litwiller, a tavern patron brought a claim under the Dramshop Act and mistakenly

       named the sole member of a limited liability company (LLC) as the defendant rather than the

       LLC itself. Litwiller, 2011 IL App (4th) 100870, ¶ 1. After the expiration of the one-year

       limitation period in the Dramshop Act, the circuit court granted the sole member’s motion to

       dismiss the claim and denied the patron’s motion to amend complaint to name the LLC as the

       defendant and for the amended complaint relate back to the filing date of the original complaint.

       On appeal, the plaintiff argued the one-year limitation period in the Dramshop Act did not bar

       the application of the relation-back doctrine. Id. ¶ 8. The Litwiller court noted that amendments

       to a complaint in the case of a mistaken identity of a defendant are governed by section 2-616(d)

       of the Code for the relation-back doctrine to apply. Id. ¶ 9 (citing 735 ILCS 5/2-616(d) (West

       2008)). The Litwiller court also noted, “[t]here is no exception to the relation-back doctrine for

       cases brought pursuant to the Dramshop Act.” Id. ¶ 16. The Litwiller court held the trial court


                                                         34
       had erred by denying plaintiff’s motion to amend the complaint to add the LLC as a defendant

       and have the amended pleading relate back to the date of filing of the original complaint where

       the plaintiff met the requirements of section 2-616(d) of the Code. Id. ¶ 28.

¶ 85           In this case, there is no dispute that the new plaintiffs (Fuller’s family members) did not

       bring their loss of society claims within the Dramshop Act’s one-year limitation period. Plaintiff

       argues that the Dramshop Act’s one-year limitation period is not a condition precedent to

       jurisdiction. We agree that the Dramshop Act’s one-year limitation period is not a condition

       precedent to the circuit court’s jurisdiction over plaintiff’s dramshop claim. See Belleville

       Toyota, 199 Ill. 2d at 340 (where a complaint alleges the existence of a justiciable matter, even if

       it is done defectively, the trial court possesses the jurisdiction to adjudicate that complaint, as

       “[s]ubject matter jurisdiction does not depend upon the legal sufficiency of the pleadings”).

¶ 86           Although the one-year limitation period in the Dramshop Act is not a condition precedent

       to the trial court’s jurisdiction, it is, nonetheless, “a condition precedent to the right of recovery

       which must be observed by all plaintiffs in order to bring themselves within the Act.” Demchuk,

       92 Ill. 2d at 9; but cf. Litwiller, 2011 IL App (4th) 100870, ¶¶ 23, 27. The primary goal of

       statutory construction is to ascertain and give effect to the legislature’s intent, and the plain

       language of the statute is the best indication of that intent. Lawler v. University of Chicago

       Medical Center, 2017 IL 120745, ¶ 12. If the plain language is clear and unambiguous, the

       statute will be enforced as written without reading into it exceptions, conditions, or limitations

       not expressed by the legislature. Id. The interpretation of a statute is subject to a de novo review.

       Id.

¶ 87           As discussed above, the language of the Dramshop Act provides that each action under

       the Dramshop Act “shall be barred unless commenced within one year next after the cause of


                                                         35
       action accrued.” 235 ILCS 5/6-21(a) (West 2014). The language of the Dramshop Act also

       specifically addresses the scenario at issue in this case of adding a loss of society claim to an

       existing dramshop claim that was timely filed by a person injured by an intoxicated person,

       providing, “any person claiming to be injured in means of support or society and not included in

       any action brought hereunder may join by motion made within the times herein provided for

       bringing such action.” Id. Our supreme court has stated that the intent of the limitation period in

       the Dramshop Act is “to prevent the evil of prolonged liability of dramshop owners who rarely

       have actual knowledge of the events upon which their liability is based.” Lowrey, 20 Ill. 2d at

       284 (citing Orlicki v. McCarthy, 4 Ill. 2d 342, 353 (1954)). We, therefore, conclude that

       compliance with the one-year limitation provision in the Dramshop Act is a condition precedent

       to the right of recovery. See 235 ILCS 5/6-21(a) (West 2014); Demchuk, 92 Ill. 2d at 9.

¶ 88          Here, Fuller’s family members failed to file a motion to “join” the existing dramshop

       action of Fuller’s estate “within one year next after the cause of action accrued.” See 235 ILCS

       5/6-21 (West 2014). Thus, according to the clear language of the statute, their loss of society

       claims “shall be barred.” See id.

¶ 89          We acknowledge that the relation-back statute provides, in pertinent part:

                              “(b) The cause of action *** set up in any amended pleading shall not be

                      barred by lapse of time under any statute *** limiting the time within which an

                      action may be brought or right asserted, if the time prescribed or limited had not

                      expired when the original pleading was filed, and if it shall appear from the

                      original and amended pleadings that the cause of action asserted, or the defense or

                      cross claim interposed in the amended pleading grew out of the same transaction

                      or occurrence set up in the original pleading, even though the original pleading


                                                        36
                      was defective in that it failed to allege the performance of some act or the

                      existence of some fact or some other matter which is a necessary condition

                      precedent to the right of recovery or defense asserted, if the condition precedent

                      has in fact been performed, and for the purpose of preserving the cause of action,

                      cross claim or defense set up in the amended pleading, and for that purpose only,

                      an amendment to any pleading shall be held to relate back to the date of the filing

                      of the original pleading so amended.” (Emphases added). 735 ILCS 5/2-616(b)

                      (West 2016).

       We agree with plaintiff’s contention that “[t]here is no exception to the relation-back doctrine for

       cases brought pursuant to the Dramshop Act.” Litwiller, 2011 IL App (4th) 100870, ¶ 16.

       However, in this case, plaintiff does not meet the requirements of the applicable subsection of

       the relation-back statute. See 735 ILCS 5/2-616(b) (West 2016).

¶ 90          As discussed above, a “condition precedent” to bringing the loss of society claims in this

       case was the filing a motion to join the dramshop claim of Fuller’s estate within one-year after

       the accrual of the cause of action. See Morales v. Fail Safe, Inc., 311 Ill. App. 3d 231, 236

       (1999) (“[t]he one-year proviso of the Dramshop Act is not a statute of limitations; it is a

       condition precedent to the right of recovery which must be observed by all plaintiffs in order to

       bring themselves within the coverage of the Act”). Because plaintiff did not meet the condition

       precedent for recovery under the Dramshop Act, the relation-back doctrine cannot be applied in

       this case. See 735 ILCS 5/2-616(b) (West 2016). We, therefore, affirm the trial court’s order

       denying plaintiff’s motion for leave to amend the complaint.

¶ 91                                        B. Summary Judgment




                                                        37
¶ 92          Plaintiff additionally argues the trial court erred by granting defendant’s motion for

       summary judgment where there was evidence that Nolan had consumed alcohol at both Benny’s

       Corner Bar and Woppers and had engaged in unusual behavior to support a finding that Nolan

       was intoxicated from alcohol at the time of the motor vehicle crash. Defendants argue the trial

       court’s order granting summary judgment in their favor should be upheld by this court because

       the record contains no evidence that Nolan was intoxicated by alcohol at the time of the

       occurrence.

¶ 93          Summary judgment is appropriate only where the pleadings, depositions, admissions, and

       affidavits on file show there is no genuine issue of material fact and the moving party is clearly

       entitled to judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2016); Guns Save Life, Inc.

       v. Ali, 2021 IL 126014, ¶ 14. Our review of an order granting summary judgment is de novo.

       Guns Save Life, Inc., 2021 IL 126014, ¶ 14.

¶ 94          The Dramshop Act provides, “[e]very person who is injured within this State, in person

       or property, by any intoxicated person has a right of action *** against any person, licensed ***

       to sell alcoholic liquor, who, by selling or giving alcoholic liquor *** causes the intoxication of

       such person.” 235 ILCS 5/6-21 (West 2014). The intent of the Dramshop Act is to place the

       responsibility for damages occasioned by the use of alcohol on those who profit from its sale.

       Kingston v. Turner, 115 Ill. 2d 445, 457 (1987). A dramshop cause of action is “purely a creature

       of statute” where there is no common law remedy in Illinois for either selling or giving

       intoxicating liquor to a “ ‘strong and able-bodied man.’ ” Demchuk, 92 Ill. 2d at 5. “Hence, the

       liability imposed, which does not depend upon fault or negligence, and the damages recoverable

       are expressly and exclusively defined in the Act.” Id.




                                                        38
¶ 95          To prove a claim under the Dramshop Act, a plaintiff must prove (1) the alleged

       intoxicated person was intoxicated at the time of the occurrence; (2) defendant sold or gave

       alcohol to the alleged intoxicated person; (3) the alcohol provided caused the intoxication of the

       alleged intoxicated person; (4) the intoxication, at least in part, was a proximate cause of the

       plaintiff’s injuries; and (5) as result of the occurrence, the injured person suffered personal

       injuries, damage to property, loss of means of support, or loss of society. 235 ILCS 5/6-21(a)

       (West 2018); Mohr v. Jilg, 223 Ill. App. 3d 217, 221 (1992). A defendant dramshop must have

       “caused the intoxication” and must not have merely furnished a negligible amount of liquor.

       Kingston, 115 Ill. 2d at 457 (citing Nelson v. Araiza, 69 Ill. 2d 534, 540-41 (1978)). A

       de minimis contribution to a party’s intoxication is not a sufficient basis for liability. Id. “The

       alcohol furnished at two [or more] separate taverns may cause a single intoxication, subject to

       the limitation that a tavern may not be held liable for a de minimis contribution to an individual’s

       intoxication.” Mohr, 223 Ill. App. 3d at 221-22. “The trier of facts determines whether the

       particular defendant did, in fact, cause the intoxication, subject of course to review as to the

       sufficiency of the evidence to establish the cause in fact.” Thompson v. Tranberg, 45 Ill. App. 3d

       809, 813 (1977).

¶ 96          In this case, there was evidence indicating that Nolan consumed four to five beers at

       Benny’s Corner Bar. He arrived at that bar around 9 or 10 p.m. and left around 11:30 p.m. Taft

       testified that at Benny’s Corner Bar she knew that Nolan had drank at least four beers because

       five rounds of drinks had been purchased for their group, which included Nolan, but she left

       before observing Nolan finish his fifth beer. There was also evidence indicating that after Nolan

       left Benny’s Corner Bar, he went to Elmwood Tap for one or two hours. Although the exact

       number of beers that Nolan consumed at Elmwood Tap is not known, Nolan testified that he


                                                         39
       would not have been sitting at the bar without drinking alcohol and that he mostly likely would

       have been drinking light beer. Thereafter, Nolan went to Woppers, where he consumed at least

       some portion of a beer. Arguably, contrary inferences can be drawn from the evidence regarding

       the amount of Nolan’s alcohol consumption, but “[i]t is the function of the jury to weigh these

       contradictory inferences and draw an ultimate conclusion as to the facts.” Kingston, 115 Ill. 2d at

       464.

¶ 97          Here, despite the evidence of Nolan’s alcohol consumption (as well as Nolan having

       drugs in his system evidenced by him pleading guilty to an aggravated DUI related to drugs),

       defendants contend there was no evidence from which the jury could find Nolan was, in fact,

       intoxicated by alcohol at the time of the occurrence. To prove intoxication in a Dramshop Act

       action, “one must show that the alleged intoxicant consumed alcohol, and must present

       independent evidence showing that he was, in fact, intoxicated.” Felker v. Bartelme, 124 Ill.

       App. 2d 43, 48 (1970). Pursuant to the civil Illinois Pattern Jury Instructions, “[a] person is

       ‘intoxicated’ when as a result of drinking alcoholic liquor there is an impairment of his mental or

       physical faculties so as to diminish his ability to think and act with ordinary care.” See Illinois

       Pattern Jury Instructions, Civil, No. 150.15 (2d ed. 1971). “IPI No 150.15 is a good definition of

       a term which is difficult to accurately define.” Navarro v. Lerman, 48 Ill. App. 2d 27, 36 (1964).

       Evidence of intoxication must show actions or conduct that directly, or by reasonable inference,

       establish the individual’s conduct at and before the accident was or may have been affected by

       the consumption of alcoholic beverages. Skelton v. Chicago Transit Authority, 214 Ill. App. 3d

       554, 574-75 (1991). Whether a person is intoxicated is a question of fact for the jury to decide.

       Knief v. Sotos, 181 Ill. App. 3d 959, 964 (1989).




                                                        40
¶ 98           As to the amount of alcohol consumed, no specific quantity of alcohol need be consumed

        because the effects of alcohol vary widely among individuals. Hagopian v. First Venture, Ltd.,

        90 Ill. App. 3d 951, 954 (1980). “ ‘It is well known that the effect of alcohol upon all persons is

        not the same but may be widely different, and that an individual who has had only a slight

        amount to drink may in some instances be more dangerous than a person who shows signs of

        intoxication.’ ” Id. (quoting Osborn v. Leuffgen, 381 Ill. 295, 298-99 (1942)).

¶ 99           Intoxication can be shown directly, with testimony of the intoxicated person, or

        circumstantially, with evidence that the alleged intoxicated person consumed alcohol and either

        evidence the person behaved unusually or inappropriately or opinion testimony of someone who

        observed indicating that the person was intoxicated. Id.; Skelton, 214 Ill. App. 3d at 575; Lang v.

        B.I.T., Inc., 96 Ill. App. 3d 37, 39 (1981) (evidence that the alleged intoxicated person consumed

        alcohol, with evidence of unusual behavior or opinion evidence that the person was intoxicated,

        would entitle a jury to conclude the person was intoxicated). Evidence of alcohol consumption

        alone, unconfirmed by conduct or opinion evidence, is not sufficient to allow the jury to consider

        the question of intoxication. Hagopian, 90 Ill. App. 3d at 954. Evidence of alcohol consumption

        accompanied by unusual or inappropriate conduct on the part of the alleged intoxicant creates a

        question of fact on the issue of intoxication to be resolved by the fact finder. Id. at 955.

¶ 100          In Lang, an action was brought against two dramshops stemming from a three-car

        accident in which a patron of the defendant dramshops was involved. Lang, 96 Ill. App. 3d at 38.

        The evidence indicated the patron drank three or four glasses of beer and shared in three or four

        pitchers of beer with five or six others at one establishment and drank one bottle of beer at

        another establishment in the hours leading up to the accident. Id. On appeal from a directed

        verdict in favor of the defendants, this court acknowledged the unrefuted evidence of alcohol


                                                          41
        consumption but found missing any opinion evidence that the patron was intoxicated or any

        proof of unusual or erratic behavior to support a finding of intoxication. Id. at 39. The Lang

        court, therefore, affirmed the trial court where the record failed to establish the patron was

        intoxicated at time of the collision (and also failed to established that tortious act of patron had

        caused the injuries where there was no evidence that his vehicle had caused the three-vehicle

        collision). Id. 39-40.

¶ 101           In Hagopian, the First District Appellate Court reversed the trial court’s refusal to give a

        jury instruction on the issue of intoxication in a personal injury case. Hagopian, 90 Ill. App. 3d

        at 954-55. The Hagopian court noted that the testimony presented indicated the alleged

        intoxicated person (the plaintiff) had four drinks within four hours; his sister-in-law believed him

        to be “high” and “feeling good” but not to be intoxicated; he argued with a woman outside the

        club and tried to force his way back in; and he was kicking, screaming obscenities, threatening a

        passerby, and causing a scene while being ejected. Id. The appellate court held those

        circumstances would support a jury finding that plaintiff was intoxicated and, therefore, the jury

        should have been instructed on the issue of intoxication. Id. at 955. “[C]ontrary inferences could

        have been drawn from the same set of facts, so that the jury should not, as a matter of law, have

        been foreclosed from that determination.” Id.

¶ 102           In Weeks v. Witek, 33 Ill. App. 3d 916, 917-19 (1975), this court held the trial court erred

        in directing a verdict in favor of defendants in a dramshop action where the evidence showed the

        alleged intoxicated person consumed two bottles of beer at one establishment and four or five

        beers at another establishment; threw a bottle 15 feet across the bar at the plaintiff (without any

        provocation from plaintiff), striking plaintiff in the forehead and knocking him off his barstool;

        kicked and punched plaintiff even though plaintiff was on the floor and bleeding profusely from


                                                          42
        the cut on his forehead; had to be pulled away from plaintiff; and ran out when the bartender

        called police. This court noted that while evidence only showing the consumption of alcoholic

        beverages was insufficient to show intoxication, evidence of consumption, together with

        evidence of “unusual behavior or opinion evidence that he was drunk, would entitle a jury, under

        such circumstances, to conclude the person was intoxicated.” Id. at 918 (citing Felker, 124 Ill.

        App. 2d 43). Although no witness, including plaintiff, had opined that the aggressor was

        intoxicated, this court held that the aggressor’s acts and conduct constituted unusual behavior

        warranting the inference that the aggressor was intoxicated. Id. This court stated, “[t]his does not

        mean a jury would be required to find [he] was intoxicated any more than it would be required to

        do so where there was opinion evidence of intoxication.” Id.

¶ 103          In Weiner v. Trasatti, 19 Ill. App. 3d 240, 242-43, 247 (1974), the First District Appellate

        Court reversed the circuit court’s directed verdict in favor of the defendant dramshop where

        defendant’s patron drank two 12-ounce bottles of beer in defendant’s establishment over the

        course of 1 hour and 30 minutes; left the defendant’s establishment and drove for 15 minutes;

        began to feel tired; fell asleep; had no recollection of what occurred for the next mile; and struck

        the rear of a properly parked vehicle, striking and killing the wife and mother of the plaintiffs.

        Both the patron and his passenger opined the patron was sober and there had been nothing

        unusual about his behavior or the way he was driving before the patron fell asleep. Id. at 243.

        The Weiner court concluded that a jury could have found that the patron was intoxicated at the

        time of the occurrence and that it was for the jury to determine whether at the time of occurrence,

        the patron was intoxicated and his intoxication was caused by the alcoholic beverage he drank in

        defendant’s establishment. Id. at 245.




                                                         43
¶ 104          In this case, there was evidence of Nolan’s alcohol consumption. Absent from the record

        is any opinion evidence from witnesses indicating that Nolan appeared to be intoxicated. In fact,

        witnesses at Benny’s Corner Bar, the bartender at Woppers, and witnesses who were in contact

        with Nolan after the accident indicated that Nolan did not appear to be drunk. Nonetheless, there

        was ample evidence indicative of Nolan’s unusual or erratic behavior where the evidence

        indicated the following: Nolan went to Benny’s Corner Bar in Farmington to meet Fuller, left

        Fuller at that bar to go home because Fuller was too drunk to hang out with, and then moments

        later met up with Fuller at a second bar (Elmwood Tap) in another town (Elmwood) and stayed

        at that bar with Fuller for one or two hours, where Nolan would have been drinking; Nolan then

        went to the bar next door (Woppers) and almost immediately became involved in a verbal

        altercation with a drunk patron and, after that matter settled, Nolan became involved in a second

        verbal altercation with the same drunk patron; Nolan left Woppers, squealing the tires of his

        pickup truck as he drove off; Nolan drove 5 to 10 miles per hour over the speed limit at the time

        of the occurrence; Nolan lost control of his vehicle and flipped his vehicle over, with Fuller

        being ejected from the vehicle; Nolan failed to recognize, or had a complete disregard for, the

        severity of Fuller’s injuries and/or death; Nolan did not call 9-1-1 or obtain medical attention for

        Fuller’s injuries; Nolan called Kosner to tow away his vehicle rather than calling police in regard

        to his vehicle’s damage; Nolan called Milliman to drive him and Fuller to Wilson and Zamaro’s

        home rather than taking Fuller to a hospital or seeking medical attention for Fuller; Nolan hung

        up on Milliman at Milliman’s suggestion to call 9-1-1; Nolan indicated that Fuller was “fine”

        despite Fuller’s extensive injuries and/or death; and Nolan minimized the severity of the motor

        vehicle crash and Fuller’s condition to prevent others from seeking medical attention for Fuller at

        the accident scene and upon arriving at Wilson and Zamaro’s house.



                                                         44
¶ 105             Thus, there was evidence of Nolan’s alcohol consumption and evidence of his usual

        behavior after he consumed the alcohol. Although there was evidence that Nolan did not appear

        intoxicated, it is for the trier of fact to assess a witness’s credibility, weigh the testimony, and

        draw reasonable inferences from the evidence. People v. Hutichinson, 2013 IL App (1st) 102332,

        ¶ 27; People v. Oritz, 196 Ill. 2d 236, 259 (2001). In this case, a genuine issue of material fact

        exists as to whether Nolan was intoxicated at the time of the motor vehicle crash. Consequently,

        the trial court erred in entering summary judgment in favor of defendants.

¶ 106             We, therefore, reverse the trial court’s order granting defendants’ motion for summary

        judgment as to defendants Benny’s Corner Bar and Woppers and remand for further proceedings

        as to those defendants. We make no determination as to Woppers’ individual argument in

        defendants’ motion for summary judgment regarding its lack of liability as a matter of law based

        on a de minimis amount of alcohol having been consumed by Nolan at its establishment, which

        should be addressed on remand. We affirm the grant of summary judgment in favor of defendant

        Trojan’s Corner where plaintiff, in the circuit court, conceded a lack of evidence that Nolan had

        visited Trojan’s Corner on the night of the occurrence and that summary judgment in favor of

        Trojan’s Corner was proper and plaintiff has made no argument in relation to Trojan’s Corner on

        appeal.

¶ 107                                            III. CONCLUSION

¶ 108             The judgment of the circuit court of Peoria County is affirmed in part and reversed in

        part, and this matter is remanded for further proceedings.

¶ 109             Affirmed in part and reversed in part; cause remanded.




                                                          45
                             2022 IL App (3d) 180670


Decision Under Review:   Appeal from the Circuit Court of Peoria County, No. 16-L-72; the
                         Hon. Michael P. McCuskey, Judge, presiding.


Attorneys                James P. LeFante and Shane M. Mahoney, of LeFante Law
for                      Offices, P.C., of Peoria, for appellant.
Appellant:


Attorneys                Greg Gaz, of Springfield, for appellees.
for
Appellee:




                                         46